NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10443

                Plaintiff-Appellee,             D.C. No. 3:19-cr-08014-SPL-1

 v.
                                                MEMORANDUM*
ANDREW AL LITTLEMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Andrew Al Littleman appeals from the district court’s judgment and

challenges his guilty-plea convictions and 57-month concurrent sentences for

sexual abuse of a minor, in violation of 18 U.S.C. §§ 2243(a) and 2246(2)(C), and

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Littleman’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Littleman the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Littleman waived his right to appeal his convictions and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We remand, however, for the district court to conform the written judgment

to the unambiguous oral pronouncement of sentence. See United States v.

Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015). At sentencing, the district court

agreed to strike “in the company of” from special condition of supervised release

11, and it did not include that language when it orally pronounced the condition.

Accordingly, on remand, the district court is directed to strike from special

condition 11 in the written judgment the following language: “be in the company

of or.”

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED to correct the judgment.


                                           2                                    19-10443